Fourth Court of Appeals
                                San Antonio, Texas
                                       August 3, 2017

                                    No. 04-16-00501-CV

                                BORAIN CAPITAL, LLC,
                                      Appellant

                                             v.

                                      Syed HASHMI,
                                         Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-11798
                 The Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

       Appellee’s motion for extension of time to file his motion for rehearing is GRANTED.
Appellee’s motion for rehearing is due on August 18, 2017.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk